IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 188 MM 2015
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
JAMES D. KELLER,                           :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.